Exhibit 10.1

Employment and Transition Agreement

Calvin W. Frese, Jr.

EMPLOYMENT AND TRANSITION AGREEMENT (this “Agreement”), dated as of August 17,
2018, by and between CBRE, Inc., a Delaware corporation (the “Company”) and
Calvin W. Frese, Jr. (“Executive” and, together with the Company, the
“Parties”).

WHEREAS, the Parties desire to enter into this Agreement to (a) set forth
certain terms with respect to Executive’s continued employment with the Company
and eventual planned retirement as of the Retirement Date (defined below) and
(b) amend that certain Restrictive Covenants Agreement with the Company dated as
of December 1, 2017 as provided herein.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:

1.Effective Date; Term.  This Agreement shall become effective on the eighth
(8th) day following its execution by Executive; provided, that, Executive does
not revoke this Agreement in accordance with Section 7(g) below. Subject to
earlier termination in accordance with the provisions of Section 5 below,
Executive shall be employed by the Company under the terms of this Agreement for
the period commencing on the Effective Date and ending on December 31, 2019 (the
“Term”). December 31, 2019, the date on which the Term expires, is hereafter
referred to as the “Retirement Date.”

2.Compensation and Benefits.  This Section 2 sets forth all of Executive’s
entitlements with respect to compensation or benefits during the Term.

a.Base Salary.  During the Term, Executive will continue to be paid a base
salary at the rate of $700,000 per year (the “Base Salary”), which Base Salary
shall be paid in periodic installments in accordance with the Company’s payroll
practices.

b.Employee Benefits.  During the Term, Executive will remain eligible to
participate in all employee benefit plans of the Company in accordance with the
terms of such plans as in effect from time to time.

c.2018 Bonus.  Executive will remain eligible to receive an annual discretionary
bonus award for 2018 under the terms of the Company’s Executive Bonus Plan, with
a target annual bonus of $1,050,000 (the “2018 Bonus”), which 2018 Bonus, if and
to the extent earned, will be paid to Executive on the same date in 2019 on
which bonuses are paid to other senior executives of the Company.

016790-0010-17195-Active.27338586.11

--------------------------------------------------------------------------------

 

d.Quarterly Payments.  Subject to Executive’s continued compliance with the
“Restrictive Covenants” (as defined below) through each applicable payment date,
Executive will receive the following payments (each, a “Quarterly Payment”) in
the following amounts on the first payroll date after the date shown below:

 

Date

 

Payment Amount

March 31, 2019, June 30, 2019 September 30, 2019 and December 31, 2019

 

$500,000

March 31, 2020, June 30, 2020, September 30, 2020 and December 31, 2020

 

$2,500,000

 

e.Benefits Continuation.  Executive will receive the “Benefits Continuation” (as
defined below) following the termination of his employment pursuant to Sections
5(a), 5(b), 5(d) or 5(e), subject, in all cases other than due to a termination
pursuant to Section 5(b), to Executive’s continued compliance with the
Restrictive Covenants and Executive executing and not revoking a release of
claims substantially identical to the release set forth in Section 7(g) below
following the date on which Executive’s employment terminates.  “Benefits
Continuation” shall mean, upon Executive’s timely election of COBRA, continued
coverage for Executive and his eligible dependents in the Company’s medical,
dental, vision and prescription drug plans at active employee rates through the
earlier of the date on which Executive becomes eligible for Medicare coverage
(or, in the case of a termination pursuant to Section 5(b) only, the date on
which Executive would have attained age 65) or the date on which he becomes
eligible for coverage under the healthcare plans of a subsequent employer;
provided, that, in the event that COBRA expires or the Company cannot continue
coverage under the Company plans for any reason, then the Company shall instead
pay Executive a monthly payment in an amount equal to the Company’s portion of
the healthcare premiums under the Company plans and assist Executive in
obtaining comparable coverage from a third party healthcare provider. For the
avoidance of doubt, Executive will not receive the Benefit Continuation if his
employment is terminated pursuant to Section 5(c).  

f.Expense Reimbursement.  Executive may be reimbursed for reasonable business
expenses so long as pre-authorized by the Company’s Chief Executive Officer (the
“CEO”).

g.Equity Awards.  Upon the Effective Date, all outstanding unvested equity
awards held by Executive shall be automatically forfeited.

3.Severance Plan.  Upon the Effective Date, Executive shall automatically cease
to be a participant in the Company’s Change in Control and Severance Plan for
Senior Management (the “Severance Plan”).

2

016790-0010-17195-Active.27338586.11

--------------------------------------------------------------------------------

 

4.Duties.  During the Term, Executive shall (i) continue as the Global Group
President until August 17, 2018 (the “Transition Date”) and (ii) following the
Transition Date, step down as Global Group President and continue to serve in a
non-executive capacity with such duties as reasonably determined by the CEO, and
provide such reasonable transitional services as may be requested from time to
time by the CEO, including, without limitation, assisting with the
reorganization of the Company’s operations and being available to the Company’s
executive leadership team on an advisory basis to respond to inquiries regarding
personnel and clients.

5.Termination of Employment.  Except as otherwise expressly required by law or
as specifically provided in this Section 5 or Section 2(e), all of Executive’s
rights to salary, severance, benefits, bonuses and other amounts hereunder (if
any) shall cease upon the termination of Executive’s employment hereunder.  If
Executive’s employment with the Company is terminated for any reason,
Executive’s sole and exclusive remedy with regard to the compensation for
services shall be to receive the payments and benefits described in this Section
5, as applicable.  

a.Disability.  Executive’s employment hereunder shall terminate upon Executive’s
“Disability” (as defined below).  Upon the termination of Executive’s employment
as a result of this Section 5(a), Executive shall receive (i) (A) any unpaid
Base Salary accrued through such date of termination, (B) any vested or accrued
benefits provided for under the applicable terms of applicable Company employee
benefit plans or arrangements in accordance with such terms, and (C) any
unreimbursed expenses in accordance with Company policy, in each case, paid to
Executive within fifteen (15) days following such date of termination or on such
earlier date as may be required by applicable law (such amounts, and the
applicable terms of payment, are hereafter referred to as the “Accrued Amounts”)
in a single lump sum, and (ii) subject Executive’s continued compliance with the
Restrictive Covenants and Executive executing and not revoking a release of
claims substantially identical to the release set forth in Section 7(g) below
following the date on which Executive’s employment terminates, (A) any earned
but unpaid 2018 Bonus (based on the terms of the Company’s Executive Bonus
Plan), to be paid in accordance with Section 2(c) (such earned but unpaid bonus
and the applicable terms of payment, the “Earned Bonus”), (B) continued payment
of the Base Salary Executive would otherwise have received under this Agreement
had Executive’s employment continued through the Retirement Date (the “Base
Salary Continuation”), and (C) continued payment of the Quarterly Payments in
accordance with Section 2(d).  For purposes of this Agreement, “Disability”
shall mean that Executive is disabled within the meaning of Section
409A(a)(2)(C)(i) or (ii) of the Internal Revenue Code of 1986, as amended.  

b.Death.  Executive’s employment hereunder shall terminate upon Executive’s
death.  Upon the termination of Executive’s employment as a result of this
Section 5(b), Executive’s estate shall receive (i) the Accrued Amounts, (ii) the
Base Salary Continuation, (ii) the Earned Bonus, and (iii) continued payment of
the Quarterly Payments in accordance with Section 2(d).  

3

016790-0010-17195-Active.27338586.11

--------------------------------------------------------------------------------

 

c.Termination by the Company for Cause or resignation by Executive.  At any time
during the Term, (i) the Company may immediately terminate Executive’s
employment hereunder for “Cause” (as defined below); and (ii) Executive may
immediately terminate Executive’s employment hereunder.  Upon the termination of
Executive’s employment pursuant to this Section 5(c), Executive shall have no
further rights to any compensation or any other benefits under this Agreement
other than the Accrued Amounts.  For purposes of this Agreement, “Cause” shall
mean the breach of the “Restrictive Covenants Agreement” (as defined below) by
Executive.

d.Termination by the Company without Cause.  At any time during the Term, the
Company may terminate Executive’s employment hereunder without Cause.  Upon the
termination of Executive’s employment pursuant to this Section 5(d), Executive
shall receive the Accrued Amounts and, subject Executive’s continued compliance
with the Restrictive Covenants and Executive executing and not revoking a
release of claims substantially identical to the release set forth in Section
7(g) below following the date on which Executive’s employment terminates,
Executive shall be entitled to receive (i) the Base Salary Continuation, (ii)
the Earned Bonus, and (iii) continued payment of the Quarterly Payments in
accordance with Section 2(d).

e.Termination upon the Retirement Date.  Unless earlier terminated in accordance
with this Section 5, Executive’s employment hereunder shall automatically
terminate on the Retirement Date and, upon the Retirement Date, Executive shall
receive the Accrued Amounts and, subject to Executive’s continued compliance
with the Restrictive Covenants and Executive executing and not revoking a
release of claims substantially identical to the release set forth in Section
7(g) below following the Retirement Date, Executive (or, if Executive should die
prior to December 31, 2020, Executive’s estate) shall continue to be paid the
Quarterly Payments in accordance with Section 2(d) above.  

6.Restrictive Covenants.  Executive entered into that certain Restrictive
Covenants Agreement with the Company dated as of December 1, 2017 (as amended by
this Agreement, the “Restrictive Covenants Agreement”), which contains
post-termination non-competition and non-solicitation of clients and employees
covenants during the “Restricted Period” (which, as hereby amended, shall be the
period beginning on the Effective Date and ending on December 31, 2020) (such
covenants, together with all other restrictive covenants to which Executive
remains subject following the Effective Date under any plan, policy or agreement
of or with any member of the Company Group, collectively, the “Restrictive
Covenants”).  Notwithstanding any provision of the Restrictive Covenants
Agreement to the contrary, Executive hereby acknowledges and agrees that (a) the
non-competition and non-solicitation covenants set forth in the Restrictive
Covenants Agreement shall also apply following a termination of Executive’s
employment at any time for any reason, including pursuant to Sections 5(a), (c),
(d) or (e) and (b) Exhibit A of the Restrictive Covenants Agreement is hereby
amended to add as Item 18 the following: Any other commercial real estate
company that competes with any line of business of the Company Group (as such
term is defined in the Restrictive Covenants Agreement).  In the event Executive
breaches any of the Restrictive Covenants, then, in addition to any other
remedies available to the Company in law or in equity, (i) the Company shall
have no further obligation to make any additional payments or provide any
further benefits hereunder (other than the Accrued Amounts, to the extent then
unpaid) and (ii) to the maximum extent permitted by applicable law, Executive
shall be required to repay to the Company promptly following written
notification that such breach has occurred all previously paid installments of
the Quarterly Payments and any Base Salary amounts paid following Executive’s
termination of employment (other than the Accrued Amounts).

4

016790-0010-17195-Active.27338586.11

--------------------------------------------------------------------------------

 

7.Miscellaneous.

a.Amendments.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and an officer of the Company (other than Executive)
duly authorized by the Board to execute such amendment, waiver or discharge.  

b.Successors and Assigns.

i.This Agreement is personal to Executive and without the prior written consent
of the Company shall not be assignable by Executive otherwise than by will or
the laws of descent and distribution.  This Agreement shall inure to the benefit
of and be enforceable by Executive’s legal representatives.

ii.This Agreement shall inure to the benefit of and be binding upon the Company
and its successors.

c.Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, or if mailed by registered mail, or if sent by
electronic mail.

If to Executive, to such address as shall most currently appear on the records
of the Company.

If to the Company, to:

CBRE, Inc.

400 South Hope St., 25th Floor

Los Angeles, California 90071

Attention:  General Counsel

 

d.Arbitration.  Section 13.2 of the Severance Plan is hereby incorporated into
and made part of this Agreement.

e.GOVERNING LAW; JURY TRIAL WAIVER.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF ILLINOIS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF ILLINOIS TO BE APPLIED.  EACH PARTY TO THIS
AGREEMENT WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM.

f.Entire Agreement.  This Agreement, together with the Restrictive Covenants
Agreement, constitutes the entire agreement between the parties as of the
Effective Date and supersedes all previous agreements and understandings between
the Parties with respect to the subject matter hereof.

5

016790-0010-17195-Active.27338586.11

--------------------------------------------------------------------------------

 

g.Release.  For and in consideration of the continued employment described in
Section 1 and the payments and benefits described in Section 2, Executive hereby
agrees on behalf of himself, his agents, assignees, attorneys, successors,
assigns, heirs and executors, to, and Executive does hereby, fully and
completely forever release the Company and its past, current and future
affiliates, predecessors and successors and all of their respective past and/or
present officers, directors, partners, members, managing members, managers,
employees, agents, representatives, administrators, attorneys, insurers and
fiduciaries, in their individual and/or representative capacities (hereinafter
collectively referred to as the “Company Releasees”), from any and all causes of
action, suits, agreements, promises, damages, disputes, controversies,
contentions, differences, judgments, claims, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
variances, trespasses, extents, executions and demands of any kind whatsoever,
which Executive or his agents, assignees, attorneys, successors, assigns, heirs
and executors ever had, now have or may have against the Company Releasees or
any of them, in law or equity, whether known or unknown to Executive, for, upon,
or by reason of, any matter, action, omission, course or thing whatsoever
occurring up to the date this Agreement is signed by Executive, including,
without limitation, in connection with or in relationship to Executive’s
employment or other service relationship with the Company, and any applicable
employment, compensatory or equity arrangement with the Company, any claims of
breach of contract, wrongful termination, retaliation, fraud, defamation,
infliction of emotional distress or national origin, race, age, sex, sexual
orientation, disability, medical condition or other discrimination or
harassment, (such released claims are collectively referred to herein as the
“Released Claims”); provided, that, Executive does not waive or release (a) any
claims with respect to the right to enforce this Agreement, (b) claims with
respect to any vested right Executive may have under any employee pension or
welfare benefit plan of the Company, (c) any rights Executive may have for
indemnification from the Company or any of its affiliates, and (d) any claims
that may not be waived by law.

Notwithstanding the generality of the immediately preceding paragraph, the
Released Claims include, without limitation, (a) any and all claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967 (the “ADEA,” a law which prohibits discrimination on the basis of
age), the Civil Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor
Standards Act, Employee Retirement Income Security Act of 1974, the Americans
with Disabilities Act, the Family and Medical Leave Act of 1993, the National
Labor Relations Act, the Equal Pay Act, the Securities Act of 1933, the
Securities Exchange Act of 1934, the Rehabilitation Act of 1973, the Worker
Adjustment and Retraining Notification Act, Illinois civil rights laws and
regulations, Illinois wage/hour laws and regulations, all as amended, and any
and all other federal, state or local laws, statutes, rules and regulations
pertaining to employment or otherwise, and (b) any claims for wrongful
discharge, breach of contract, fraud, misrepresentation or any compensation
claims, or any other claims under any statute, rule or regulation or under the
common law, including compensatory damages, punitive damages, attorney’s fees,
costs, expenses and all claims for any other type of damage or relief.

6

016790-0010-17195-Active.27338586.11

--------------------------------------------------------------------------------

 

THIS MEANS THAT, BY SIGNING THIS AGREEMENT, EXECUTIVE WILL HAVE WAIVED ANY RIGHT
EXECUTIVE MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE COMPANY
RELEASEES BASED ON ANY ACTS OR OMISSIONS OF THE COMPANY RELEASEES UP TO THE DATE
OF THE SIGNING OF THIS AGREEMENT. NOTWITHSTANDING THE ABOVE, NOTHING IN THIS
SECTION 7(G) SHALL PREVENT EXECUTIVE FROM (I) INITIATING OR CAUSING TO BE
INITIATED ON HIS BEHALF ANY COMPLAINT, CHARGE, CLAIM OR PROCEEDING AGAINST THE
COMPANY BEFORE ANY LOCAL, STATE OR FEDERAL AGENCY, COURT OR OTHER BODY
CHALLENGING THE VALIDITY OF THE WAIVER OF HIS CLAIMS UNDER ADEA CONTAINED IN
THIS SECTION 7(G) (BUT NO OTHER PORTION OF SUCH WAIVER); OR (II) INITIATING OR
PARTICIPATING IN (BUT NOT BENEFITING FROM) AN INVESTIGATION OR PROCEEDING
CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION WITH RESPECT TO ADEA.

Executive represents that he has read carefully and fully understands the terms
of this Agreement, and that Executive has been advised to consult with an
attorney and has availed himself of the opportunity to consult with an attorney
prior to signing this Agreement. Executive acknowledges and agrees that he is
executing this Agreement willingly, voluntarily and knowingly, of his own free
will, in exchange for the continued employment described in Section 1 and the
payments and benefits described in Section 2, and that he has not relied on any
representations, promises or agreements of any kind made to him in connection
with his decision to accept the terms of this Agreement, other than those set
forth in this Agreement. Executive acknowledges that he could take up to
twenty-one (21) days to consider whether he wants to sign this Agreement and
that the ADEA gives him the right to revoke the Agreement within seven (7) days
after it is signed, and Executive understands that he will not receive any
payments or benefits under Section 2 this Agreement (other than payment of
Accrued Amounts), subject to the terms and conditions thereof, until such seven
(7) day revocation period has passed and then, only if he has not revoked the
Agreement. To the extent Executive has executed the Agreement within less than
twenty-one (21) days after its delivery to him, Executive hereby waives the
twenty-one (21) day period and acknowledges that his decision to execute the
Agreement prior to the expiration of such twenty-one (21) day period was
entirely voluntary. If Executive revokes this Agreement, it shall be null and
void.

h.Withholding Taxes.  The Company shall be entitled to withhold from any payment
due to Executive hereunder any amounts required to be withheld by applicable tax
laws or regulations.

i.Survival.  Sections 5, 6 and 7 shall survive and continue in full force in
accordance with their terms notwithstanding any termination of Executive’s
employment with the Company.

j.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[Signature page follows.]

 

7

016790-0010-17195-Active.27338586.11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CBRE, Inc.

 

By:

 

/s/ J. Christopher Kirk

Name:

 

J. Christopher Kirk

Title:

 

Chief Administrative Officer

 

 

 

 

 

 

Executive

 

/s/ Calvin W. Frese, Jr.

Calvin W. Frese, Jr.

 

[Signature page to Employment and Transition Agreement]